DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), and U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”).

As for claim 1, AAPA discloses an automatic magnetic flow recording device, wherein the automatic magnetic flow recording device comprises:
a plurality of coaxially disposed rotating wheels (paragraph [3]),
wherein each of the rotating wheels has a center axis, a circumference and predetermined turning ratio with respect to other ones of the rotating wheels (paragraph [3]).

However, Granig discloses a rotating wheel (202) that is a hard magnetic rotating wheel (col. 3, lines 35-46),
wherein the hard magnetic rotating wheel has a cylindrical shape (see Figs. 2, 4A) with a center axis (see Figs. 2) and a side surface (Fig. 4A), a circular cross section (see Fig. 4A) in a plane perpendicular to the center axis, and a circumference (see Fig. 2), and has one magnetization direction parallel to a diameter (see Fig. 2),
wherein the hard magnetic rotating wheel (202) has at least one corresponding biaxial magnetoresistive angle sensor (208a, 208b) in the plane of the circular cross section (Fig. 4A),
wherein the biaxial magnetoresistive angle sensor (208a, 208b) is configured to measure angular positions of the corresponding hard magnetic rotating wheel throughout a range of 0-360 degrees of rotation for the corresponding hard magnetic rotating wheel (col. 3, lines 51-58),
wherein the biaxial magnetoresistive angle sensor (208a, 208b) includes at least two magnetoresistive sensors (208a, 208b),
wherein the biaxial magnetoresistive angle sensor (208a, 208b) is positioned in the plane and beyond the side surface of the cylindrical shape of the corresponding 
Because AAPA and Granig disclose technologies used to determine angular position of a rotating wheel, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute one well-known technology for another to achieve the predictable result of determining angular position of the rotating wheel. 
AAPA as modified by Granig does not explicitly disclose that the biaxial magnetoresistive angle sensor comprises at least one substrate as recited.
However, Foletto discloses a biaxial magnetoresistive angle sensor (300) that comprises at least one substrate (302), the substrate defining an X-Y plane (see Fig. 4 where the major surface in the X-Z plane is an example of the claimed X-Y plane) where the X-Y plane has an X-axis direction and a Y-axis direction perpendicular to the X-axis direction and further defining a Z-axis direction perpendicular to the X-Y plane and extending away from the substrate (see Fig. 4),
wherein the substrate (302) is arranged to provide the X-axis direction tangential to the circumference of the hard magnetic rotating wheel (Figs. 5 and 9).
Foletto and the AAPA-Granig combination include each element claimed including the substrate, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the substrate of Foletto and the biaxial magnetoresistive 
AAPA as modified by Granig and Foletto does not disclose that the two magnetoresistive sensors are uniaxial linear magnetoresistive sensors.  Instead, Granig discloses that the two magnetoresistive sensors are magnetoresistive sensors of undisclosed structure that are used to detect a magnetic field (col. 3, lines 54-58).
However, Yamada discloses a magnetoresistive sensor (MRE, 61) that is a uniaxial linear magnetoresistive sensor (see Figs. 3A-3C and 9A). Yamada discloses that the magnetoresistive sensor (MRE) is a uniaxial linear magnetoresistive sensor that is used to detect a magnetic field (Figs. 3A-3C and col. 4, lines 8-25).
Because Granig and Yamada both disclose magnetoresistive sensors to detect a magnetic field, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the uniaxial linear magnetoresistive sensor of Yamada for each magnetoresistive sensor of Granig to achieve the predictable result of detecting a magnetic field.


As for claim 2, AAPA as modified by Granig, Foletto and Yamada discloses that the biaxial magnetoresistive angle sensor is located in a heightwise uniform magnetic field region of the corresponding permanent magnetic rotating wheel (Granig: Fig. 2).
	
As for claim 3, AAPA as modified by Granig, Foletto and Yamada discloses that the biaxial magnetoresistive angle sensor comprises dual Z-axis magnetoresistive sensor chips configured to sense in the Z-axis direction or one X-Z biaxial magnetoresistive sensor (Granig: 208a, 208b) configured to sense in both the X-axis direction and the Z-axis direction (Yamada: sensor 61 is sensitive to a magnetic field with a component in the X-axis direction and the Z-axis direction; Figs. 3B, 3C and col. 4, lines 15-25), and the Z-axis magnetoresistive sensor chips have the same magnetic field sensitivity.


 
As for claim 8, AAPA as modified by Granig, Foletto and Yamada discloses that the automatic magnetic flow recording device also comprises a PCB (Foletto: 302, 314), and the biaxial magnetoresistive angle sensor is directly connected to the PCB (Foletto: col. 14, lines 29-31).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), and U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”) as applied to claim 1, further in view of CN 102628703 by Chen (“Chen”).

As for claim 7, AAPA as modified by Granig, Foletto and Yamada discloses all the limitations of the claimed invention
except that there are soft magnetic materials between the hard magnetic rotating wheels for magnetic shielding to reduce magnetic field interference among the hard magnetic rotating wheels.
However, Chen discloses soft magnetic materials (9) that are between hard magnets (2) associated with rotating wheels (1).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), and U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”) as applied to claim 1, further in view of U.S. Patent Application Publication 2013/0116941 by Lie-Nielson et al. (“Lie-Nielson”).

As for claim 9, AAPA as modified by Granig, Foletto and Yamada discloses all the limitations of the claimed invention
except a switch selection circuit as recited.
However, Lie-Nielson discloses a switch selection circuit (210, 214), wherein the switch selection circuit controls connection and disconnection of a power source input terminal (214).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of AAPA, Granig, Foletto and Yamada by including the switch selection circuit as taught by Lie-Nielson in order to conserve power used by the device (Lie-Nielson: paragraph [0036]).

wherein the switch selection circuit is configured to place the biaxial magnetoresistive angle sensor for the corresponding hard magnetic wheel in operating mode when information is read from the corresponding hard magnetic wheel (i.e. switch 214 of Lie-Nielson must be closed for the sensor to be turned on);
wherein the switch circuit is configured to place the biaxial magnetoresistive angle sensor for the corresponding hard magnetic rotating wheel in power-off mode when the hard magnetic wheel is not read (i.e. switch 214 of Lie-Nielson is opened so that the sensor is turned off).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”) and U.S. Patent Application Publication 2013/0116941 by Lie-Nielson et al. (“Lie-Nielson”) as applied to claim 9, further in view of U.S. Patent 7,307,415 issued to Seger et al. (“Seger”).


except a microprocessor as recited.
However, Seger discloses a device that comprises a microprocessor (8);
wherein an output signal of a magnetoresistive angle sensor (6; col. 8, lines 2-5) is connected to the microprocessor (8) through A/D conversion (via 7) to calculate the angle (Fig. 5 and col. 8, line 53 - col. 9, line 9).
Seger and the AAPA-Granig-Foletto-Yamada-Lie-Nielson combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 One of ordinary skill in the art could have combined the magnetoresistive sensor chip of the AAPA-Granig-Foletto-Yamada-Lie-Nielson combination and the microprocessor of Seger by connecting the magnetoresistive sensor chip to the microprocessor as suggested by Seger, and that in combination, the magnetoresistive sensor chip and the microprocessor merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of the AAPA-Granig-Foletto-Yamada-Lie-Nielson combination by connecting the magnetoresistive sensor to a microprocessor as taught by Seger in order to achieve the predictable result of connecting the magnetoresistive sensor to a microprocessor to analyze the sensor signal.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), and U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”), U.S. Patent Application Publication 2013/0116941 by Lie-Nielson et al. (“Lie-Nielson”) and U.S. Patent 7,307,415 issued to Seger et al. (“Seger”) as applied to claim 10, further in view of CN 102628703 by Chen (“Chen”).

As for claim 11, AAPA as modified by Granig, Foletto, Yamada, Lie-Nielson and Seger discloses all the limitations of the claimed invention including that each of the hard magnetic rotating wheels (AAPA: paragraph [3]) has a numerical scale of 0-n along a round face (AAPA: paragraph [3]), wherein n is an integer and wherein the microprocessor (Seger: 8) calculates the numerical scale corresponding to the hard magnetic rotating wheel based on the rotation angle recorded by the corresponding biaxial magnetoresistive angle sensor (AAPA: paragraph [3] and Seger: Fig. 5 and col. 8, line 53 - col. 9, line 9),
except that the numerical scale is equally distributed along the round face and 360 degrees are divided into n equal parts.
However, Chen discloses a numerical scale that is equally distributed along the round face and 360 degrees are divided into n equal parts (Fig. 7).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotating wheels of AAPA, Granig, Foletto, Yamada, Lie-Nielson and Seger to be divided into n equal parts as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), and U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”), U.S. Patent Application Publication 2013/0116941 by Lie-Nielson et al. (“Lie-Nielson”) and U.S. Patent 7,307,415 issued to Seger et al. (“Seger”) as applied to claim 10, further in view of U.S. Patent 6,819,292 issued to Winter (“Winter”).

As for claim 12, AAPA as modified by Granig, Foletto, Yamada, Lie-Nielson and Seger discloses all the limitations of the claimed invention
except an I/O module as recited.
However, Winter discloses an automatic magnetic flow recording device (10) that also comprises an I/O module (72, 74); wherein the I/O module is any one of an electronic circuit system, near field communication system, or radio frequency system (col. 3, lines 40-44).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of AAPA, Granig, Foletto, Yamada, Lie-Nielson and Seger by including the I/O module as taught by Winter in order to allow transmission of water meter data to a central location, thus 
AAPA as modified by Granig, Foletto, Yamada, Lie-Nielson, Seger and Winter discloses that after the output signal of each biaxial magnetoresistive angle sensor passes through the microprocessor (Seger: 8 and Winter: 72), the flow information recorded by the automatic magnetic flow recording device is output by means of the I/O module (Winter: col. 8, lines 2-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) in view of U.S. Patent 8,952,683 issued to Granig et al. (“Granig”), U.S. Patent 9,823,090 issued to Foletto et al. (“Foletto”), and U.S. Patent 6,104,186 issued to Yamada et al. (“Yamada”), U.S. Patent Application Publication 2013/0116941 by Lie-Nielson et al. (“Lie-Nielson”), U.S. Patent 7,307,415 issued to Seger et al. (“Seger”) and U.S. Patent 6,819,292 issued to Winter (“Winter”) as applied to claim 12, further in view of U.S. Patent 9,341,695 issued to Kitamoto (“Kitamoto”).

As for claim 13, AAPA as modified by Granig, Foletto, Yamada, Lie-Nielson, Seger and Winter discloses all the limitations of the claimed invention including a power supply (Seger: col. 10, lines 18-22) for the biaxial magnetoresistive angle sensor (Seger: 6), switch selection circuit (Seger: 8 and Lie-Nielson: 201, 214), microprocessor (Seger: 8), and I/O module (Winter: 72, 74),

However, Kitamoto teaches a power supply that is a battery. Kitamoto discloses that the power supply provides DC power (col. 5, lines 17-21).
Because Seger and Kitamoto both disclose structures for providing DC power, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute one well-known structure for another to achieve the predictable result of providing DC power.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853